Citation Nr: 1225578	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  12-12 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nerve/tissue damage in ear canals.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus, including as secondary to the bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to June 1946.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and credible evidence fails to establish that the Veteran has any currently diagnosed nerve/tissue damage in his ear canals.

2.  Bilateral hearing loss did not have its onset in service; did not manifest within one year of service; and is not attributable to service, including damage to ear canal tissue from stethoscope use during service

3.  Tinnitus did not have its onset in service, is not attributable to service, including damage to ear canal tissue from stethoscope use during service, or is shown to be etiologically related to a service connected disability. 


CONCLUSIONS OF LAW

1.  Nerve/tissue damage in ear canals was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



2.  Bilateral hearing loss was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

3.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Before addressing the merits of the issues decided below, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by a letter from the RO issued in July 2009 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in February 2010.  The RO's notice was in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran also submitted additional records and written statements in support of his claims.  

The Veteran's original service treatment records (STRs) were damaged in a fire and therefore are not available for consideration.  When, as here, STRs are lost or missing, through no fault of the Veteran, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

No presumption, however, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  Moreover, the mere fact that these records are unavailable for consideration, while indeed unfortunate, does not obviate the need for the Veteran to still have medical nexus evidence supporting his claims by suggesting a correlation between his currently claimed conditions and his military service.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, missing records concerning his service do not lower the threshold for an allowance of his claims.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  Here, the record does not contain the required supporting medical nexus evidence in this particular instance.

Further in this regard, the NPRC provided a negative response to VA's request for the Veteran's service treatment records, stating such records were fire-related and too moldy or brittle to be mailed.  Instead, the NPRC furnished copies of his service treatment records, which include copies of his service enlistment and discharge examinations.  Also, the RO/AOJ then sent the Veteran a letter in August 2009 that informed him of the unavailability of his original service treatment records due to a 1973 fire at the National Archives and Records Administration.  The letter requested his assistance in obtaining other copies, or substitutions, of his service treatment records.  All procedures to obtain the Veteran's missing service records were correctly followed.  Since all efforts have been exhausted, further attempts would be futile, so there is no basis for any further pursuit of his service treatment records.  38 C.F.R. § 3.159(c)(2) and (3).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

The Veteran was also afforded appropriate VA examination and medical opinion for his bilateral hearing loss and tinnitus claims in February 2010.  The Board finds that the VA examination and accompanying opinion is adequate to decide the issues, as it is predicated on an interview with the Veteran, a review of the record, and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  

The Board finds that the February 2010 VA examination report is adequate for adjudication of the nerve/tissue damage issue.  Recognition is given to the fact that the examiner failed to provide an opinion regarding causal nexus or aggravation of preexisting disability.  However, as will be discussed below, the examiner initially determined that a disability manifested by nerve/tissue of the ear/ear canal did not exist.  His ears are essentially normal with the exception of his hearing loss.  This finding is well-explained, and this examination was also more than adequate in that it was based on a review of the entire claims file, consideration of the lay statements of record, and clinical examination/testing.  Thus, without meeting the preliminary element of service connection for a current disability, there was no basis or need for the examiners to also comment on the etiology and/or aggravation of a non-existent chronic nerve/tissue damage disability.  Consequently, there is no reasonable possibility of substantiating his claim.  

Although the Veteran has attacked the thoroughness of the February 2010 VA examinations, there is no indication that the examiners did not accurately review the claims file, despite the Veteran's contentions otherwise.  Indeed, although the Veteran disputes the VA ear disease examiner's notation that he was a nurse during service, a review of his DD Form 214 shows that his military occupational specialty was a Medical Technician, but that the equivalent civilian occupation would be listed as a "Student Male Nurse."  Such was a reasonable conclusion, especially since the RO's instructions described the Veteran as a nurse, which they felt lent some greater competency to his opinion.  

The Veteran also assails the quality of the VA examination by noting that he noted to be both employed and unemployed in different sections of the report.  That is not exactly accurate.  The Board notes that the Veteran actually underwent two separate examinations that were performed by two different examiners.  Their varying observations with regard to the Veteran's employment status may be the simple result of their interpretation on what was conveyed to them by the Veteran.  In any event, the Board emphasizes that the VA examination reports appear to be thorough and adequate.  

Neither the Veteran nor his representative is competent to assert that he has chronic nerve/tissue damage of the ear canals.  This is not the type of condition that is readily amenable to lay diagnosis or comment on etiology, in contrast with other conditions within the realm of lay observation and experience (e.g., a separated shoulder or broken arm, varicose veins, tinnitus (ringing in the ears), or pes planus (flat feet), etc.).  See Colantonio v. Shinseki, No. 2009-7067 (Fed. Cir. Jun. 1, 2010), citing Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with her service).  Consequently, there is no reasonable possibility of substantiating that his claimed disability was caused and/or aggravated by service.  As such, another VA C&P examination and medical nexus opinion is not warranted.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  





(CONTINUED NEXT PAGE)
II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Nerve/Tissue Damage in Ear Canals

The Veteran contends that he had a preexisting condition for bilateral perforated eardrums, which were aggravated by service.  He asserts that he underwent suffered nerve/tissue damage in his ear canals from his duties in the Medical Corps, which required him to continuously remove and replace his stethoscope, in turn injuring his ears.  He argues that nerve damage in his ear canals has caused him to have extreme difficulty in clearly understanding the spoken word.

A review of his service treatment records shows a November 1945 entrance examination report, in which the examiner noted a pre-existing scar of the bilateral tympanic membrane (TM) (or middle ear), not disqualifying.  A June 1946 separation examination similarly recorded that he had scarred bilateral eardrums, EPTS (existing prior to service).  So, it appears he did have a preexisting ear disability, but it was a bilateral TM scar, not a perforated eardrum.  

This evidence notwithstanding, the Veteran fails to meet the preliminary requirement for service connection, namely showing of a current disability.  
Fundamental to the claim is that the Veteran first has to establish he has a chronic disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  In this case, there is no competent and credible evidence showing that the Veteran presently suffers from a chronic disability manifested by nerve and/or tissue damage of the ear canals.  

The Board acknowledges that his private treating audiologist, J.U., in May 2009, noted his reported history and found that "it is possible that injury to his ears from prolonged hours of stethoscope use could have damaged the tissue in his ear canals."  Nonetheless, J.U. appeared to only be commenting on the possibility of in-service injury.  A diagnosis of a current, chronic ear disease disability, aside from the bilateral sensorineural hearing loss, was not rendered.  Moreover, to the extent that his comment could be interpreted as a diagnosis of a present disability of the ears, the Board emphasizes that the statement is an equivocal finding, further diminishing its probative value.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).

Subsequently, at the February 2010 VA ear disease examination, the Veteran reported a history of wearing a stethoscope in his ears, for his duties conducting Army physicals, which caused nerve damage to his ear canals.  He also reported progressively worse symptoms since onset.  Importantly, though, on physical evaluation, the examiner found the following:  no deformity of the auricle, normal external canal, no aural polyps, normal mastoids, no complications of ear disease or secondary conditions, no evidence of middle or inner ear infection, no staggering gait or imbalance.  Notably, the physical evaluation revealed a normal tympanic membrane.  The examiner also found that there is no peripheral vestibular disorder diagnosed and no active ear disease.  The VA examiner declined to provide a diagnosis for any chronic ear disease, instead concluding that "[t]here is no objective evidence of nerve damage to the Veteran's ear canals upon exam."  

Here, the claims file does not contain any medical record that would establish a chronic disability involving nerve/tissue damage in ear canals.  Absent such evidence, service connection is not possible because there is no present condition to attribute to his military service.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  The overall medical evidence weighs against the possibility that he presently has, especially since the filing of the claim, a chronic disability of the ears or ear canal, aside from hearing loss.  The VA examiner's medical findings of record establish this fact.

The Veteran lacks the competence to diagnose a chronic disability involving nerve/tissue damage in ear canals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); 38 C.F.R. § 3.159(a)(2).  Assessment of any chronic ear disease disability requires specialized medical expertise, not lay observation.  Such disability is not diagnosed by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  But see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and service or a service-connected disability).  This requires medical expertise that the Veteran fails to possess, so that the Veteran is not competent in that regard.  Indeed, he even argues that he was not trained as a nurse, and that his service training was limited to a technical assistance in performing routine examinations with a stethoscope.  Further, to whatever limited value is placed on his minimal medical training, his opinion is grossly overwhelmed by the negative opinion provided by the trained VA examiner.

Since the Board does not find the Veteran's lay statements to be competent to establish the missing elements of his claim, especially establishing that he has a chronic disability involving nerve/tissue damage in ear canals, there is no need to also consider the credibility of his lay statements, even though this, too, affects its ultimate probative value.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for nerve/tissue damage of the ear canals, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

B.  Bilateral Hearing Loss and Tinnitus

The Veteran contends he developed bilateral hearing loss and tinnitus from injury to his ears during service.  In particular, in his assignment with the Medical Corps at Fort Dix, New Jersey, he conducted separation examinations of Army soldiers, which required him to continuously remove and replace his stethoscope, in turn injuring his ears.  He maintains that that injury to his ears, ear canals, and nerves within resulted in his current hearing loss.  He also asserts progressively worsening hearing problems since service.

Turning to the merits of the claims, the Veteran has a current diagnosis of bilateral sensorineural hearing loss under VA regulations.  The February 2010 VA compensation audiological examination report found auditory thresholds consistent with VA's regulatory definition of hearing loss in both ears.  38 C.F.R. § 3.385; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board also finds that the Veteran presently has a tinnitus disability in his ears, acknowledging that he also made a current complaint of tinnitus to the examiner.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  He is competent, even as a layman, to proclaim that he experiences tinnitus; this condition, by its very nature, is inherently subjective and, therefore, capable of even his lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").

As for the second requirement for service connection, that of a disease or injury was incurred or aggravated during service, the Board notes again that some of the Veteran's service treatment records are unavailable, due to destruction in a 1973 fire.  However, as discussed below, the available records provide no objective evidence of hearing loss.  They instead show normal hearing at enlistment and discharge.

There is some corroboration of the Veteran's assertions in his discharge documents.  His service personnel records show his military occupational specialty (MOS) was a medical technician.  He was stationed at Fort Dix, New Jersey, where he served as a clerk in the medical processing company.  He took routine physical data of soldiers during separation medical examinations and recorded data on examination forms.  Without any evidence to the contrary, the Board accepts the Veteran's assertion that his duties required him to repeatedly use stethoscopes.  

As mentioned, his private treating audiologist, J.U., in May 2009, noted his reported history and found that "it is possible that injury to his ears from prolonged hours of stethoscope use could have damaged the tissue in his ear canals."  This again is an equivocal finding, diminishing its probative value.  See Obert v. Brown, 5 Vet. App. 30 (1993).  However, considering the lack of any contravening contemporaneous evidence, the Board finds the Veteran's assertions of in-service injury to his ear canals from repeated stethoscope use to be competent and credible, and thus probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, as noted above, there is no evidence of in-service incurrence of either hearing loss or tinnitus as a consequence of his in-service injuries to his ear canals.  As mentioned, the available service treatment records show a November 1945 entrance examination report, in which the examiner noted a pre-existing scar of the bilateral tympanic membrane (TM) (or middle ear), not disqualifying.  A June 1946 separation examination similarly recorded that he had scarred bilateral eardrums, EPTS (existing prior to service).  The entrance and discharge examinations also found 15/15 bilateral hearing on the whispered voice test, which indicates normal hearing levels throughout service.  

The record also fails to show by objective evaluation that he manifested bilateral hearing loss to a degree of 10 percent by June 1947 (within the first year of separation).  Service connection on a presumptive basis is thereby not established.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A review of the post-service evidence also does not support the conclusion that claimed hearing loss and tinnitus are causally related to active duty service, as there are no medical findings indicating this possibility.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  

The February 2010 VA examination report provides probative evidence discounting the possibility these disabilities are causally related to his service, particularly to any in-service injury to the ear canals from stethoscope overuse.  The examiner stated, "the Veteran's hearing loss and tinnitus are not caused by or a result of military service."  The examiner reasoned that the Veteran's asserted in-service damage to his ear canals, from excessive stethoscope use, would not cause sensorineural hearing loss.  Rather, the examiner noted that such middle ear pathology would cause a conductive, rather than sensorineural hearing loss.  As such, the examiner indicated his current hearing loss is also not related to his preexisting disability of scarring on the tympanic membranes.  Given the VA examiner's review of the claims file, personal interview of the Veteran, physical examination, and discussion of the rationale of the opinion, the Board finds the VA examiner's opinion is highly probative evidence against the claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  

Although, in May 2009, his private treating audiologist, J.U., stated that he had possible in-service tissue damage to his ear canals, there is not also an opinion from this audiologist that would causally relate his current bilateral hearing loss to such tissue damage.  Emphasis is again placed on the earlier finding that there is no competent and credible evidence establishing a current disability of the ears or ear canals, other than hearing loss and tinnitus.  

Additional causal evidence against the claim is due to the multi-year gap between discharge from active duty service (1946) and initial documented symptoms and diagnosis of hearing loss in 2001, and symptoms of tinnitus in 2010.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").

The Veteran is certainly competent to testify concerning his history of difficulty hearing and clicking in his ears dating back to his in-service ear canal injuries, because this is capable of lay observation and experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

Because the Veteran has been vague and inconsistent concerning the onset of symptoms of hearing loss and tinnitus, the Board also finds the Veteran's lay statements of hearing loss and tinnitus symptoms dating back to service to simply not be credible.  Indeed, he does not even specifically assert a continuity of symptomatology beginning in service.  Rather, the Veteran told the VA examiner that hearing loss had its onset 20 years ago (dating back to only 1990) or "possibly longer," and also reported that he did not know when the onset of tinnitus occurred.   Similarly, he denied any history of tinnitus to a September 2001 VA treating provider.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Furthermore, his statements concerning potential post-service noise exposure as an alternative cause of his hearing loss appears to be inconsistent.  Indeed, he denied any history of occupational noise exposure to the February 2010 VA audiological and ear disease examiners; in contrast, he admitted to his private treating audiologist, J.U., in May 2009, that he worked in heavy construction and worked in a jewelry factory operating a polishing lathe, which appear to be types of employment that would involve occupational noise exposure.  The Board finds the Veteran's lay statements, concerning the history of his hearing loss and tinnitus symptoms, are not credible, and thus not probative in support of his claim.  

Furthermore, the Board addresses the possibility of secondary service connection for tinnitus.  The February 2010 VA examiner opined that his tinnitus is most likely a result of his bilateral hearing loss.  Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Since the Board is denying his service-connection claim for bilateral hearing loss, there is underlying service-connected disability to which the tinnitus can then be related on a secondary basis.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.




ORDER

The claim for service connection for bilateral hearing loss is denied.

The claim for service connection for tinnitus is denied.

The claim for service connection for nerve/tissue damage in ear canals is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


